Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A transparent organic light emitting display apparatus comprising: 
a pixel display area including a plurality of pixels, each of the pixels including an emission area and a transmission area disposed adjacent to the emission area, the 
wherein for each of the pixels, the transparent organic light emitting display apparatus further comprises: 
a planarization layer covering a thin film transistor of the emission area, and including an overhanging portion between the emission area and the transmission area, 
an interlayer dielectric layer disposed below the planarization layer in the emission area, 
an encapsulation layer disposed on the planarization layer, 
an undercut area disposed below the overhanging portion of the planarization layer, and filled by the encapsulation layer, the undercut area further including at least one of an emission layer (EL), and an electrode (CE) disposed on the undercut area, and 
a first protection layer disposed between the planarization layer and the interlayer dielectric layer, and including a thru hole corresponding to the undercut area.

Reasons for Allowance
Claims 1-17 and 21-23 are allowed over the prior art of record. The examiner’s statement of reasons for allowance is given on pp. 7-14 of applicant’s remarks filed on 07 December 2021.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898